Exhibit 10(h)

SEVERANCE COMPENSATION AGREEMENT

THIS AGREEMENT (“Agreement”) is made and entered into as of the date set forth
below, by and between ENERGEN CORPORATION, an Alabama corporation (“Energen”),
and the Executive identified below (“the Executive”).

 

Date:                        ,                Executive:   
                                     Factor:    [100,150, 200, 300]% (see
Section 3)

Base Period [ 12, 18, 24, 36] months commencing on the date of a Change in
Control (See Section 1(a))

W I T N E S S E T H:

WHEREAS, Executive is an effective and valuable employee of Energen and/or one
or more of its subsidiaries;

WHEREAS, Executive desires certain assurances with respect to any change in
control of Energen;

WHEREAS, Energen recognizes that the uncertainties involved in a potential or
actual change in control of Energen could result in the distraction or departure
of management personnel such as Executive to the detriment of Energen and its
shareholders; and

WHEREAS, Energen desires to lessen the personal and economic pressure which a
potential or actual change in control may impose on Executive and thereby
facilitate Executive’s ability to bargain successfully for the best interests of
Energen’s shareholders in the event of such a change in control;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, Energen and Executive hereby agree as follows:

Section 1. Definitions. As used in this Agreement the following words and terms
shall have the following meanings:

(a) “Applicable Period” means the period commencing with the occurrence of a
Change in Control and ending on the last day of the “Base Period” specified at
the beginning of this Agreement.

 

1



--------------------------------------------------------------------------------

(b) “Cause” Termination of employment by Employer for “Cause” shall mean
termination based on any of the following:

(1) The willful and continued failure by the Executive to substantially perform
Executive’s duties with Employer (other than any such failure resulting from
Executive’s incapacity due to physical or mental illness) after a written demand
for substantial performance is delivered to Executive specifically identifying
the manner in which Executive has not substantially performed Executive’s
duties;

(2) The engaging by Executive in willful misconduct which is demonstrably
injurious to Employer monetarily or otherwise; or

(3) The conviction of Executive of a felony.

(c) “Change in Control” means the occurrence of any one or more of the
following:

(1) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13(d)-3 promulgated under the Exchange
Act) of 25% or more of either (i) the then outstanding shares of common stock of
Energen (the “Outstanding Common Stock”) or (ii) the combined voting power of
the then outstanding voting securities of Energen entitled to vote generally in
the election of directors (the “Outstanding Voting Securities”); provided,
however, that for purposes of this subsection (1) any acquisition by an employee
benefit plan (or related trust) sponsored or maintained by Energen or any
corporation controlled by Energen shall not constitute a Change in Control;

(2) Individuals who, as of January 1, 2007, constitute the Board of Directors of
Energen (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors of Energen (the “Board of Directors”);
provided, however that any individual becoming a director subsequent to such
date whose election, or nomination for election by Energen’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the

 

2



--------------------------------------------------------------------------------

Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors;

(3) Consummation of a reorganization, merger or consolidation, or sale or other
disposition of all or substantially all of the assets, of Energen (a “Business
Combination”), in each case, unless, following such Business Combination,
(i) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Common Stock and Outstanding
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns Energen or all or substantially all of Energen’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Outstanding Common Stock and Outstanding Voting Securities, as the case
may be, (ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of Energen or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 25% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Business Combination; and

(4) Any transaction or series of transactions which is expressly designated by
resolution of the Board of Directors to constitute a Change in Control for
purposes of this Agreement.

(5) In addition to the above described Changes in Control, a Subsidiary
Transaction (defined below) will constitute a Change in Control to the extent
specified below. A “Subsidiary Transaction” is a transaction that results in
securities representing 80% or more of the voting interests in a Subsidiary or
substantially all of a Subsidiary’s assets being transferred to an entity not
controlled by or under common control with Energen.

 

3



--------------------------------------------------------------------------------

(i) A Subsidiary Transaction involving a disposition of Energen’s largest
Subsidiary or the assets of Energen’s largest Subsidiary will constitute a
Change in Control if immediately prior to such transaction the Executive was an
officer or employee of Energen or Energen’s largest Subsidiary. The largest
Subsidiary is determined by net book value of property, plant and equipment.

(ii) A Subsidiary Transaction involving a disposition of Energen Resources
Corporation or its assets will constitute a Change in Control if immediately
prior to the transaction the Executive was an officer or employee of Energen
Resources Corporation.

(iii) A Subsidiary Transaction involving a disposition of Alabama Gas
Corporation or its assets will constitute a Change in Control if immediately
prior to the transaction the Executive was an officer or employee of Alabama Gas
Corporation.

(d) “Code” means the Internal Revenue Code of 1986, as the same may be from time
to time amended.

(e) “Compensation” means an amount equal to the sum of (A) plus (B), where
(A) is the Executive’s annualized base salary in effect immediately prior to the
Measurement Event, and (B) is the highest annual bonus awarded Executive by
Employer pursuant to the Energen Annual Incentive Compensation Plan (or any
successor annual cash incentive plan) with respect to the three (3) fiscal years
immediately preceding the fiscal year in which the Measurement Event occurs.
Compensation shall be calculated without reduction for any amounts deferred by
the Executive pursuant to the Energen Corporation 1997 Deferred Compensation
Plan.

(f) “Date of Termination” means the first date on which Executive is no longer
employed by any Employer.

(g) [Reserved]

(h) “Employer” means, severally and collectively as applicable, any one or more
of the following entities: (i) Energen, (ii) Energen’s Subsidiaries, (iii) any
party to a Change in Control and (iv) any entity controlled by or under common
control with a party to a Change in Control.

(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

4



--------------------------------------------------------------------------------

(j) “Good Reason” means the occurrence during an Applicable Period of any of the
following events without Executive’s prior written consent:

(1) The assignment to Executive by Employer of duties inconsistent with
Executive’s position, authority, duties, responsibilities and status with
Energen and its Subsidiaries immediately prior to the Measurement Event, or a
change in Executive’s titles or offices as in effect immediately prior to the
Measurement Event, or any removal of Executive from or any failure to reelect or
elect Executive to any of such positions, or comparable positions with Employer,
if such assignment, change, or removal results in a material reduction in
Executive’s position, authority, duties, responsibilities or status with
Employer as compared to Executive’s position with Energen and its Subsidiaries
prior to the Measurement Event or any other action by Employer that results in a
material reduction in Executive’s position, authority, duties, responsibilities
or status,

(2) A reduction in Executive’s aggregate rate of monthly base pay from that in
effect prior to the Measurement Event;

(3) A failure by Employer to provide short and long-term incentive opportunities
comparable to opportunities available to Executive prior to the Measurement
Event.

(4) A failure by Employer to use its best efforts to provide Executive with
either the same fringe benefits (including retirement benefits and paid
vacations) as were provided to Executive prior to the Measurement Event or a
package of fringe benefits that, though one or more of such benefits may vary
from those in effect immediately prior to the Measurement Event, is
substantially comparable in all material respects to the fringe benefits (taken
as a whole) in effect prior to the Measurement Event;

(5) Executive’s relocation by Employer to any place more than 50 miles from the
location at which Executive performed the substantial portion of Executive’s
duties prior to the Measurement Event, except for required travel by Executive
on Employer’s business to an extent substantially consistent with Executive’s
business travel obligations immediately prior to such Measurement Event;

(6) Any material breach by Energen of any provision of this Agreement or any
other agreement between Energen and Executive which breach continues for a
period of thirty days following delivery by Executive to Energen of written
notice of such breach.

(k) “Independent Auditor” means the firm of certified public accountants that at
the time of the Change in Control had been most recently engaged by Energen to
render an opinion on Energen’s consolidated financial statements, or any other
firm of certified public accountants mutually agreeable to Energen and
Executive.

(l) “Measurement Event” means the Change in Control.

(m) “Notice of Termination” has the meaning set forth in Section 2(a) of this
Agreement.

 

5



--------------------------------------------------------------------------------

(n) “Qualified Termination” means the occurrence during an Applicable Period of

(i) a termination by all Employers of Executive’s employment other than for
Cause,

(ii) a termination of Executive’s employment with one or more Employers which
Executive and Energen agree in writing will constitute a Qualified Termination
for purposes of this Agreement, or

(iii) a voluntary termination of Executive’s employment by Executive for Good
Reason.

(o) “Subsidiary” means any corporation, the majority of the outstanding voting
stock of which is owned directly or indirectly, by Energen.

Section 2. Notice of Termination. During any Applicable Period:

(a) Any termination for Cause or Good Reason shall be communicated to the other
party by written notice (“Notice of Termination”) referencing this Agreement
and, indicating in reasonable detail the facts and circumstances providing a
basis for such termination. The failure of Executive or Employer to set forth in
the Notice of Termination any fact or circumstance which contributes to a
showing of Cause or Good Reason shall not waive any right of Executive or
Energen hereunder or preclude Executive or Energen from asserting or relying
upon the omitted fact or circumstance in enforcing Executive’s or Energen’s
rights hereunder.

(b) Termination for Cause or Good Reason shall be effective upon delivery of a
Notice of Termination or at such later date as may be specified in the Notice of
Termination. In the event that each party delivers a Notice of Termination, the
Notice of Termination first delivered shall establish the effective date of such
Notice of Termination.

Section 3. Severance Payment. In the event of a Qualified Termination, then
Executive shall, subject to the provisions of Sections 5 and 8 hereof, receive
as severance pay an amount equal to the Executive’s Compensation multiplied by
the “Factor” specified at the beginning of this Agreement. Subject to Section 5
hereof, any severance payment to be made under this Section 3 shall be paid in
one payment and in full on or prior to the thirtieth day following the Date of
Termination.

 

6



--------------------------------------------------------------------------------

Section 4. Other Benefits. Subject to Sections 5 and 8 hereof, in the event of a
Qualified Termination, for a period of twenty-four months commencing with the
Date of Termination, Executive and the Executive’s family shall continue to be
covered at the expense of Energen by the same or substantially equivalent
hospital, medical, dental, vision, accident, disability and life insurance
coverages as were provided to Executive and the Executive’s family by Employer
immediately prior to the Measurement Event; provided, however, that if Executive
becomes employed with another employer and is eligible to receive benefits of
the type described above from such other employer, Energen’s obligation to
provide continued coverage under this Section 4 and the continued benefits
described herein shall be secondary to those provided by such other employer.
Except as may be otherwise agreed by the Executive, all such coverages shall be
provided under insured plans.

THE FOLLOWING VERSION OF SECTION 5 APPLIES TO AGREEMENTS

ENTERED INTO AFTER 2007.

Section 5. Certain Payment Adjustments.

(a) In the event that the any portion of the payments and benefits provided to
Executive herein or otherwise by the Employer (collectively “Covered Payments”)
constitute “parachute payments” within the meaning of Code Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”),and would, but for this
provision, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the payments and benefits to the Executive payable under
this Agreement shall be either:

(i) delivered in full; or

(ii) delivered to such lesser extent as would result in no portion of Covered
Payments being subject to the Excise Tax;

whichever of the foregoing results in the receipt by Executive on an
after-Excise Tax basis of the greatest amount, notwithstanding that all of some
of the amounts may be taxable under Section 4999 of the Code. The reduction of
the amounts or benefits payable hereunder, if applicable, shall be made by
reducing first the benefits under Section 4, then the payments under Section 3,
unless an alternative method of reduction is elected by Executive. The
determination of the required reduction, if any, shall be determined in the good
faith judgment of the Independent Auditor or tax counsel selected by the
Independent Auditor. The Employer at its expense shall cause the determination
to be made as promptly as reasonably practical.

 

7



--------------------------------------------------------------------------------

THE FOLLOWING VERSION OF SECTION 5 APPLIES TO AGREEMENTS

ENTERED INTO IN 2007 AND EARLIER.

Section 5. Certain Further Payments by the Company.

(a) Except as set forth below, in the event that any amount or benefit paid,
distributed or accrued to or by the Executive pursuant to any provision of this
Agreement, and/or any amounts or benefits otherwise paid, distributed or accrued
to or by the Executive by the Employer or any affiliated company including,
without limitation, any distribution, vesting or payment made pursuant to the
terms of the Employer’s or an affiliated company’s compensation plans or
arrangements (collectively, the “Covered Payments”), are or become subject to
the tax (the “Excise Tax”) imposed under Section 4999 of the Internal Revenue
Code of 1986, as amended (the “Code”), or any similar tax that may hereafter be
imposed, Energen shall pay to the Executive at the time specified in
Section 5(d) below an additional amount (the “Tax Reimbursement Payment”) such
that the net amount retained by the Executive with respect to Covered Payments,
after deduction of any Excise Tax on Covered Payments and any Federal, state and
local income or employment tax and Excise Tax on the Tax Reimbursement Payment
provided for by this Section 5(a), but before deduction for any Federal, state
or local income or employment tax withholding on Covered Payments, shall be
equal to the amount of the Covered Payments. Notwithstanding the foregoing
provisions of this Section 5(a), if it shall be determined that Executive is
entitled to a Tax Reimbursement Payment, but that the Covered Payments would not
be subject to the Excise Tax if the Covered Payments were reduced by an amount
that is less than 10% of the portion of the Covered Payments that would be
treated as “parachute payments” under Section 280G of the Code, then the amounts
payable to Executive under this Agreement shall be reduced (but not below zero)
to the maximum amount that could be paid to Executive without giving rise to the
Excise Tax (the “Reduced Amount”), and no Tax Reimbursement Payment shall be
made to Executive. The reduction of the amounts payable hereunder, if
applicable, shall be made by reducing first the benefits under Section 4, then
the payments under Section 3, unless an alternative method of reduction is
elected by Executive . For purposes of reducing the Payments to the Reduced
Amount, only amounts payable under this Agreement (and no other Payments) shall
be reduced. If the reduction of the amounts payable hereunder would not result
in a reduction of the Covered

Payments to the Reduced Amount, no amounts payable under this Agreement shall be
reduced pursuant to this provision.

(b) For purposes of determining whether any of the Covered Payments will be
subject to the Excise Tax and the amount of such Excise Tax,

(i) such Covered Payments will be treated as “parachute payments” within the
meaning of Section 280G of the Code, and all “parachute payments” in excess of
the “base amount” (as defined under Section 280G(b)(3) of the Code) shall be
treated as subject to the Excise Tax, unless, and except to the extent that, in
the good faith judgment of the Company’s Independent Auditor or tax counsel
selected by the Independent Auditor, Energen has a reasonable

 

8



--------------------------------------------------------------------------------

basis to conclude that such Covered Payments (in whole or in part) either do not
constitute “parachute payments” or represent reasonable compensation for
personal services actually rendered (within the meaning of Section 280G(b)(4)(B)
of the Code) in excess of the “base amount”, or such “parachute payments” are
otherwise not subject to such Excise Tax, and

(ii) the value of any non-cash benefits or any deferred payment or benefit shall
be determined by the Independent Auditor in accordance with the principles of
Section 280G of the Code.

(c) For purposes of determining the amount of the Tax Reimbursement Payment, the
Executive shall be deemed to pay:

(i) Federal income taxes at the highest applicable marginal rate of Federal
income taxation for the calendar year in which the Tax Reimbursement Payment is
to be made, and

(ii) any applicable state and local income taxes at the highest applicable
marginal rate of taxation for the calendar year in which the Tax Reimbursement
Payment is to be made, net of the maximum reduction in Federal income taxes
which could be obtained from the deduction of such state or local taxes if paid
in such year.

(d) The Tax Reimbursement Payment (or portion thereof) provided for in
Section 5(a) above shall be paid to the Executive not later than ten business
days following the payment of the Covered Payments; provided, however, that if
the amount of such Tax Reimbursement Payment (or portion thereof) cannot be
finally determined on or before the date on which payment is due, Energen shall
pay to the Executive by such date an amount estimated in good faith by the
Independent Auditors to be the minimum amount of such Tax Reimbursement Payment
and shall pay the remainder of such Tax Reimbursement Payment (together with
interest at the rate provided in Section 7872(f)(2)(A) of the Code) as soon as
the amount thereof can be determined, but in no event later than 45 calendar
days after payment of the related Covered Payment. In the event that the amount
of the estimated Tax Reimbursement Payment exceeds the amount subsequently
determined to have been due, such excess shall be repaid by Executive in
accordance with Section 5(f) below.

(e) In the event that the Excise Tax is subsequently determined by the
Independent Auditors or pursuant to any proceeding or negotiations with the
Internal Revenue Service to be less than the amount taken into account hereunder
in calculating the Tax Reimbursement Payment made, the Executive shall repay to
Energen, at the time that the amount of such reduction in the Excise Tax is
finally determined, the portion of such prior Tax Reimbursement Payment that
would not have been paid if such Excise Tax had been applied in initially
calculating such Tax Reimbursement Payment, plus interest on the amount of such
repayment at the rate provided in Section 7872(f)(2)(A) of the Code.
Notwithstanding the foregoing, in the event any portion of the Tax Reimbursement

 

9



--------------------------------------------------------------------------------

Payment to be refunded to Energen has been paid or is payable to any Federal,
state or local tax authority, repayment thereof shall not be required unless and
until actual refund or credit of such portion has been made to the Executive,
and interest payable to Energen shall not exceed interest received or credited
to the Executive by such tax authority for the period it held such portion. The
Executive and Energen shall mutually agree upon the course of action to be
pursued in connection with a claim for refund or credit by Executive.

(f) In the event that the Excise Tax is later determined by the Independent
Auditors or pursuant to any proceeding or negotiations with the Internal Revenue
Service to exceed the amount taken into account hereunder at the time the Tax
Reimbursement Payment is made (including, but not limited to, by reason of any
payment the existence or amount of which cannot be determined at the time of the
Tax Reimbursement Payment), Energen shall make an additional payment to
Executive in an amount equal to (i) such excess Excise Tax, plus (ii) any
interest or penalty payable with respect to such excess Excise Tax plus
(iii) any Federal, state and local income or employment tax and Excise Tax on
all payments made under this Section 5(f), all such that Executive has no
adverse economic consequences as a result of such excess Excise Tax
determination.

Section 6. No Obligation To Seek Further Employment; No Effect on Other
Benefits.

(a) Executive shall not be required to seek other employment, nor (except as
otherwise provided under Section 4 with respect to insurance coverages) shall
the amount of any severance payment or other benefit to be made or provided
under this Agreement be reduced by any compensation or benefit earned by
Executive as the result of employment by another employer after the Date of
Termination, or otherwise.

(b) Subject to Section 5 hereof, any severance payment or benefit to be made or
provided under this Agreement is in addition to all other benefits, if any, to
which Executive may be entitled under other agreements, plans or programs of
Energen.

Section 7. Continuing Obligations of Executive. As a result of and in connection
with Executive’s employment by Employer, Executive is involved in a number of
matters of strategic importance and value to Employer including various
projects, proceedings, planning processes, and negotiations. Any number of these
matters may be ongoing and continuing after the Date of Termination. In addition
Employee is privy to proprietary and confidential information of Employer
including without limitation, financial information and projections, business
plans and strategies, customer and vendor lists and information, and oil and gas
properties and prospects. The Executive agrees as follows:

(a) Consulting Services. For a period of three years following the Date of
Termination, Executive agrees to fully assist and cooperate with Employer and
its representatives (including outside auditors, counsel and consultants) with
respect to any matters with which the Executive was involved during the course
of employment with Employer, including being available upon reasonable notice
for interviews, consultation, and litigation preparation. Except as otherwise
agreed by Executive, Executive’s obligation under this Section 7 (a) shall not
exceed 80 hours during the first year and 20 hours during each of the following
two years. Such services shall be provided upon request of Employer but
scheduled to accommodate Executive’s reasonable scheduling requirements.
Executive shall receive no additional fee for such services but shall be
reimbursed all reasonable out-of-pocket expenses.

 

10



--------------------------------------------------------------------------------

(b) Non-Compete. For a period of twelve months following the Date of
Termination, unless otherwise expressly approved in writing by Employer, the
Executive shall not Compete, (as defined below ) or assist others in Competing
with the Employer. For purposes of this Agreement, “Compete” means (i) solicit
in competition with Employer any person or entity which was a customer of
Alabama Gas Corporation at the Date of Termination, (ii) offer to acquire any
local gas distribution system in the State of Alabama; (iii) offer to acquire
any oil or gas mineral interest in the State of Alabama, or (iv) offer
employment to any active employee of Employer who was an employee of Energen
Resources Corporation prior to the Measurement Event. Employment by, or an
investment of less than one percent of equity capital in, a person or entity
which Competes with Employer does not constitute Competition by Executive so
long as Executive does not directly participate in, assist or advise with
respect to such Competition.

(c) Confidentiality. Executive agrees that at all times following the Date of
Termination, Executive will not, without the prior written consent of Energen,
disclose to any person, firm or corporation any confidential information of
Employer which is now known to Executive or which hereafter may become known to
Executive as a result of Executive’s employment or association with Employer,
unless such disclosure is required under the terms of a valid and effective
subpoena or order issued by a court or governmental body; provided, however,
that the foregoing shall not apply to confidential information which becomes
publicly disseminated by means other than a breach of this Agreement.

Section 8. Officer/Board Resignation. Energen shall have no obligation under
Sections 3 and 4 hereof if Executive shall not, promptly after the Date of
Termination and upon receiving a written request to do so, resign from each
officer and/or director position which Executive then holds with Energen and any
Subsidiary.

Section 9. Payment of Professional Fees and Expenses. Energen agrees to pay
promptly as incurred, to the full extent permitted by law, all legal, accounting
and other professional fees and expenses (“Professional Fees”) which Executive
may reasonably incur (i) as a result of any contest (regardless of the outcome
thereof) by Energen, Executive or others of the validity or enforceability of,
or liability under, any provision of this Agreement or any guarantee of
performance thereof

 

11



--------------------------------------------------------------------------------

(including as a result of any contest by Executive about the amount of any
payment pursuant to this Agreement); or (ii) as a result of any contest by a
taxing authority of Executive’s tax treatment of any amounts received under this
or any other Employer agreement or plan to the extent such tax treatment is
consistent with the determinations made under Section 5

Section 10. Term. This Agreement shall terminate (except to the extent of any
unpaid or unfulfilled obligation with respect to a prior termination of
Executive’s employment) on the first to occur of (i) any termination of
Executive’s employment with Employer which does not constitute a Qualified
Termination or (ii) expiration of the Term. The initial “Term” of this Agreement
shall be for a period of three years from the date hereof. On each anniversary
of the date hereof, the Term shall automatically extend by one year unless at
least thirty days prior to such an anniversary Energen notifies Executive that
there will be no such extension, in which event the term shall continue until
the later to occur of (i) two years from such anniversary or (ii) three years
from the date of the most recent Change in Control, if any.

Section 11. Binding Effect; Successors.

(a) This Agreement shall be binding upon and inure to the benefit of Executive
and Executive’s personal representative and heirs, and Energen and its
successors and assigns including any successor organization or organizations
which shall succeed to substantially all of the business and property of
Energen, whether by means of merger, consolidation, acquisition of assets or
otherwise, including operation of law. Energen will require any such successor
to expressly assume and agree to perform Energen’s obligations under this
Agreement.

(b) Without the prior consent of Energen, Executive may not assign the
Agreement, except by will or the laws of descent and distribution.

Section 12. Notice. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, as follows:

 

If to Energen or Employer:

      Energen Corporation    605 Richard Arrington Jr., Boulevard North   
Birmingham, Alabama 35203    Attention: Chairman

If to Executive:

   The address for Executive in    the Employer’s payroll records

 

12



--------------------------------------------------------------------------------

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

Section 13. Miscellaneous. Subject to Section 16, no provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing signed by Executive and Energen. No waiver
by either party hereto at any time of any breach by the other party hereto of,
or compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. This Agreement shall be governed by and construed
in accordance with the laws of the State of Alabama.

Section 14. Validity. The invalidity or unenforceability of any provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

Section 15. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

Section 16. Effect of Code Section 409A. Payments and benefits under this
Agreement are intended to comply with Section 409A of the Code (“Code
Section 409A”), and all provisions of the Agreement shall be interpreted in
accordance with Code Section 409A and Department of Treasury regulations and
other interpretive guidance issued thereunder, including without limitation any
such regulations or other guidance that may be issued after the date hereof.
Notwithstanding any provision of the Agreement to the contrary, in the event
that Energen determines that any payments or benefits may or do not comply with
Code Section 409A, Energen may amend this Agreement (without Executive consent)
or take any other actions that Energen determines are necessary or appropriate
to (i) exempt the payments of benefits hereunder from the application of Code
Section 409A or preserve the intended tax treatment of the payment and benefits
provided hereunder, or (ii) comply with the requirements of Code Section 409A.
Without limiting the generality of the foregoing, in the event that Energen
determines that a severance payment pursuant to Section 3

 

13



--------------------------------------------------------------------------------

hereof would cause the imposition of an excise tax on the Executive pursuant to
Code Section 409A(a)(1)(B) if made at the time set forth in Section 3, payment
shall be made at the earliest date that payment can be made without the
imposition of such excise tax.

Section 17. Amendment and Restatement of Prior Agreement. This agreement
constitutes a complete amendment and restatement and fully supersedes that
certain Severance Compensation Agreement between the parties dated             ,
19    .

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ENERGEN CORPORATION

By

 

 

Its

 

 

 

EXECUTIVE

 

 

 

14